PER CURIAM.
Despite appellant Nancy Crook’s repeated attempts to have the lower tribunal enter an appealable order, the lower tribunal has failed to do so. A dismissal without prejudice is a nonfinal, nonappealable order if the dismissal is without prejudice to amend the complaint in the same action. See Augustin v. Blount, Inc., 573 So.2d 104 (Fla. 1st DCA 1991). Accordingly, we grant appellees’ motions to dismiss and dismiss the appeal as premature as to appellant Nancy Crook.
ERVIN and LEWIS, JJ„ concur; BROWNING, J., concurs with separate opinion.